Citation Nr: 1756304	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-27 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a skin rash, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 2003 to April 2004, from June 2004 to June 2005, and from May 2007 to May 2008.  His military awards include the Iraq Campaign Medal. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
A hearing was held before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing is of record.  

The Board remanded the case for further development in March 2017.  The case has since been returned to the Board for appellate review.

The electronic claims file and the electronic Veterans Appeals Control and Locator System (VACOLS) indicate that the August 2016 rating decision, that decreased the Veteran's service-connected posttraumatic stress disorder from a 50 percent evaluation to a 30 percent evaluation, is the subject of a Notice of Disagreement (NOD) filed in May 2017.  These electronic systems show that the RO is continuing to work on the matter.  Thus, as the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case.  Therefore, that claim remains under the jurisdiction of the RO at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

A remand is necessary in order to ensure compliance with the March 2017 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).  Specifically, in the March 2017 Board remand, the AOJ was instructed to schedule the Veteran for a VA examination, and that in the event that the Veteran does not report to the examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  On March 10, 2017, the AOJ sent a notification letter to the Veteran indicating that the AOJ asked the VA medical facility nearest to the Veteran to schedule him for an examination.  It appears that a VA examination was scheduled and the Veteran did not appear.  However, the claims file does not contain any verification that notice was sent to the Veteran's last known address stating the date and location of the VA examination.  Accordingly, a remand is required to obtain a VA examination.

The Board reminds the Veteran that the "duty to assist is not always a one-way street," and that he has an obligation to actively participate, to include attending scheduled VA examinations.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He is expected to cooperate in the efforts to adjudicate the claim, and his failure to do so would subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  Id.; Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); see also 38 C.F.R. § 3.655.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded VA examinations for his claimed stomach disorder, and skin rash in accordance with the March 2017 remand directives.

2.  Notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




